10/9/2018

Case Details - Summary

Case Number:
View Status:
Gase Style:

Case Type:
Case Status:
Divison:
UGN:
Judge:

Jury Trial:
File Date:

Case Parties

Dockets

Case 6:18-cv-01684-WWB-EJK Document Dv Ddtaled 10/09/18

2018CA002395

PUBLIC

KEESHA RICHARDSON -VS- OFFICE OF
THE SEMINOLE CTY TAX CO
16K - OTHER-DISCRIMINATION
CLOSED

CIRCUIT CIVIL
592018CA0023950000XX
MICHAEL J. RUDISILL

YES

99/05/2018

Page 1 of 1 PagelD 4

Legend: @ Viewable @ Reviewed and Viewable Viewable on Request €&3 Confidential

DATE

FO/NS/2048 5

09/19/2018 4

09/05/2018 3

09/05/2018 2

09/05/2018 1

Hearings

NUMBER DOCKETCODE DESCRIPTION

SUMiI

SUMI

CMPL

Docket Code: Filter

PAGES

NOTICE OF
REMOVAL TO
MIDDLE DISTRICT

NOTC 14

(ATTACHED TO
NOTICE OF FILING
BY DEFT)

SUMMONS

RETURNED

SERVED - OFFICE

OF THE 3
SEMINOLE CTY

TAX COLLECTOR;
O/17/18

SUMMONS

ISSUED + OFFICE

OF SEMINOLE 2
CTY TAX

COLLECTOR

COMPLAINT FILED 40
CIVIL COVER

CCST 2

SHEET

Department Locations and Phone Numbers

nttps://courtrecords.seminolecierk.org/civil/civil_details.aspx?7d=XiIMnRIGKJ73%2bKxcALUEEYA%3d%3d

Clear Filter

VIEW

Server CCHWES01

1
